Exhibit 10.16

Summary of Directors’ Compensation

In 2008, non-employee directors were paid $17,000 per quarter ($68,000 per
year). In addition, in accordance with the 2008 Stock Compensation Plan for
Non-Employee Directors of the Company, non-employee directors received, for
service as a director, shares of Albemarle common stock equal to the amount of
the annual retainer fee divided by the closing price per share of Albemarle
common stock on the Annual Meeting date, which was $37.40. The number of shares
granted was rounded up to the nearest 25-share increment. For 2008, the number
of shares granted as of the Annual Meeting date was reduced by 800 to account
for the shares each director received during the first and second quarters of
2008 pursuant to the prior plan.

Non-employee directors also received an additional amount based on their
committee service. Audit Committee members received $2,250 per quarter ($9,000
per year), and the Chairman of the Audit Committee received an additional $2,250
per quarter ($9,000 per year). Executive Compensation Committee members received
$2,250 per quarter ($9,000 per year), and the Chairman of the Executive
Compensation Committee received an additional $2,250 per quarter ($9,000 per
year). Corporate Governance and Social Responsibility members received $1,250
per quarter ($5,000 per year), and the Chairman of the Corporate Governance and
Social Responsibility Committee received an additional $750 per quarter ($3,000
per year). Health, Safety and Environment members received $1,250 per quarter
($5,000 per year), and the Chairman of the Safety, Health, and Environment
Committee received an additional $750 per quarter ($3,000 per year). Our Lead
Independent Director received $50,000 in 2008 in lieu of committee fees. In
addition, we reimbursed each of our non-employee directors for reasonable travel
expenses incurred in connection with attending Board and Board Committee
meetings, and we matched up to $2,500 for director charitable giving. Employee
members of the Board of Directors were not paid separately for service on the
Board.

 

97